 TERRI-FLEX PRODUCTSTerri-Flex Products, Inc.andPhoenix Roofers' UnionLocal No. 135,United Slate, Tile and CompositionRoofers,Damp and Waterproof Workers Associa-tion,AFL-CIO. Cases 28-CA-2428 and 28-CA-2492November 7, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn May 4, 1972, Administrative Law Judge' LeoF.Lightner issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and supporting briefs and the General Counselfiled exceptions and an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions 2 of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that RespondentTerri-Flex Products,Inc.,Phoenix,Arizona, its officers,agents, succes-sors, and assigns, shall take the action set forth insaid recommended Order, as modified.1.Delete section 2(f) of the recommended Order,renumbering the succeeding paragraphs consecutive-ly.2.Substitute the attachedAppendix for theAdministrative Law Judge'sAppendix.iThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 19722The Administrative Law Judge concluded that Respondent'sdefensewas frivolous and thus recommended that it be ordered to reimburse theBoard and Charging Party for various expenses they incurred in thelitigation of this case Both Respondent and the General Counsel exceptedto this conclusion and recommendationWe findment in these exceptions,for the substance of Respondent's defense does not bring it clearly withinthe intent of our decision inTudee Products, Inc,194 NLRB No 198, citedby the Administrative Law Judge in support of his result Consequently, wedelete from our order the recommended reimbursement of litigationexpensesAPPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernment3WE WILL, upon request, recognize and bargainwith Phoenix Roofers' Union Local No. 135,United Slate, Tile and Composition Roofers,Damp and Waterproof Workers Association,AFL-CIO, as the exclusive representative of allthe employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hoursof employment, and other terms and conditionsof employment, by executing the agreed upon1971-73 Association Agreement. The bargainingunit is:All foremen, journeymen and apprenticeroofers employed by employer-members oftheAssociation,but excluding all otheremployees, including guards, watchmen, andsupervisors as defined in the Act.WE WILL NOT discourage membership inPhoenix Roofers' Union Local No. 135, UnitedSlate,Tile and Composition Roofers, Damp andWaterproof Workers Association, AFL-CIO, orany other union, or discourage the free exercise ofrights guaranteed by Section 7 of the Act, bydiscriminating against any employee in regard tohis hire or tenure of employment, or any term orcondition of employment.WE WILL NOT interfere with, restrain, or coerceour employees by interrogating them relative totheir union activity, or by conducting a poll of allour employees relative to their desires for unionrepresentation, in amanner violative of theprovisions of Section 8(a)(1) of the Act.WE WILL NOT interfere with, restrain, or coerceour employees by threatening, if a union is chosenas their collective-bargaining representative, byway of retaliation, the plant will be shut down, orthat there will be less work for union employees,or that their work will be more carefully scruti-nized and mistakes could result in discharge.WE WILL NOT fail or refuse to remit to theUnion initiation fees, or dues, deducted pursuantto valid checkoff authorizations, which have notbeen rescinded.WE WILL NOT fail or refuse to comply with theterms of the Association's collective-bargainingagreement by paying wage rates less than thereinprovided, or by failing to make payments, asprovided therein, to a Health and Welfare Fund,Pension Fund, Vacation Savings Fund, or Ap-prenticeship Fund.200 NLRB No. 2 4DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, to formlabor organizations, to join or assist the above-named Union or any other labor organization, tobargain collectively through representatives oftheir own choosing, and to engage in any otherconcerted activity for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any and all such activities.WE WILL pay into Arizona Basic Craft's Healthand Welfare Fund, and Pension Trust Fund, allpayments due, on and after April 2, 1971, underthe 1968-71 Association Agreement, with interest,at the rate of 6 percent per annum, and allpayments due to said funds and the Apprentice-shipTrust Fund and Vacation Savings Fund,under the 1971-73 Association Agreement, onand after June 1, 1971, with interest, at the rate of6 percent per annum, from the due date of eachsuch payment.WE WILL pay to the Union all initiation fees,which have been deducted pursuant to validcheckoff authorizations, or which should havebeen checked off, where said authorizations werenot validly revoked, together with interest at therate of 6 percent per annum, from the due date ofeach such payment.WE WILL make whole Anthony Passerrelli forany loss of pay he has suffered by reason of ourdiscrimination against him, in laying him off Iday, in September 1971, with interest at the rateof 6 percent per annum.WE WILL pay to each employee, on our payroll,and within said unit, on and after April 2, 1971,the difference between the hourly rate paid tosaid employee and the hourly rate which shouldhave been paid, under the terms of the 1968-71agreement, for the period between April 2 andJune 1, 1971, and under the terms of the 1971-73agreement, for all periods commencing June 1,1971, and thereafter, with interest at the rate of 6percent per annum, from the date of each payrollperiod, including, but not limited to the followingnamed employees:Antonio Ramos AvilaHarry L. BeltzVern L. Breuer, Jr.Joe R. CalvilloKenneth R. CarsonEdward M. CaudillJames ChambersBarney S. ChavezMike G. ChavezWilliam ChevezDavid B. Mesa, Jr.Gregory B. MoncayoAllanMooreClifford J.MorleyMichael J. MorrisonRichard N. OlsonEdward M. OrdazAnthony PasserrelliJonathan PetlockJerry PfeiferAndres ContrerasDelfino ContrerasGary D. CookCharles D. CozbyGerald L. CrossLawrence J. DupliseaStanley E. EideEddy A. FloydWilliam D. GroseKenneth W. HarvillRichard Lee HaysJames E. HeinsJose L. HernandezLorenzo HernandezLarry E. LaneRonnie G. LopezLeonard ListerKevin E. MaassenPedro D. ManriquezKhyl PowellPaul RangelJames N. RinellaAlexander RodriquezJohnny RuelasEricD. SanchezFred R. SanchezJavier SanchezMartin R. SmarttDavid A. SouthCharles F. TateJohn R. TavaresWilliam TroeshPaul J. Updike, Jr.Willie VillalobosDanny WalthersHenry M. WalthersDean YoungstrandEddie D. VillalobosJuan MerazAll of our employees are free to become andremain members of the above-named Union, or torefrain from becoming or remaining members of saidUnion.TERRI-FLEX PRODUCTS,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Camelback Building, Room 207, 110West Camelback Road, Phoenix, Arizona 85013,Telephone 602-261-3717.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Trial Examiner: This proceeding washeard before me in Phoenix, Arizona, on February 1 and 2,1972, on the complaints of General Counsel, as amended,and the answers, as amended, of Terri-Flex Products, Inc.,herein called the Respondent.' The complaints allegeIA charge was filed, in Case 28-CA-2428, on October I A complaintwas issued, in that case, on December 17, and amended at the outset of the TERRI-FLEX PRODUCTS5violations of Section 8(a)(5), (3), and (1) and Section 2(6)and (7) of the Labor Management Relations Act, 1947, asamended, (61 Stat. 136, 65 Stat. 601; 73 Stat. 519; 29U.S.C. Sec. 151et seq.),herein called the Act. The partieswaived closing argument, and briefs filed by the GeneralCounsel and Respondent have been carefully considered.2Upon the entire record, and from my observation of thewitnesses,Imake the following:FINDINGSAND CONCLUSIONSin interstate commercedirectlyfrom Statesof the UnitedStates other than the State in which it is located.The complaintsallege,the answers,as amended,admit,and I find that the Association has been engaged inperforming,interaka,the function of negotiating andentering into collective-bargaining agreements,on behalfof itsemployer-members,with the Union.The complaintsallege,the answers,as amended,admit,and I find that Respondent and the Association areemployersengaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.1.THE BUSINESSESOF THE RESPONDENT ANDASSOCIATIONThe complaints, as amended, allege, the answers, asamended, admit, and I find that Respondent is an Arizonacorporation with its principal office and place of businessinPhoenix,Arizona, where it is engaged in the roofingbusiness. Respondent, during the year immediately preced-ing the issuance of each complaint, a representative period,purchased goods and materials valuedin excessof $50,000from suppliers located in States of the United States otherthan the State of Arizona, which were delivered toRespondent at its place of business.The complaints allege, the answers, as amended, admit,and I find that at all times material the following namedemployers have been part of a multiemployer bargaininggroup, known as the Central Arizona Roofers Association,herein referred to as the Association:1.Advance Roofing Co.2Anchor Roofing Co.3.Asbestos Engineering & Supply Co.4.Beau'sRoofing Co.5.C & H Roofing Co.6.City Roofing Co.7.Custom Roofing Co.8.Hay's Roofing Co.9.King's Roofing Co.10.Milt Dean Roofing & Maintenance Co11.Paul'sRoofing Co.12.Pioneer Roofing Co.13.Reliable Roofing Co.14.Standard Roofing Co.15.Stiles,Allen & Reimer16.SunCity Roofing Co.17.Universal Roofing Co.While the complaints allege that Respondent was amember of the Association, Respondent asserts a defenseat variance. Accordingly, this allegation is considered andresolvedinfra.The complaints allege, the answers, as amended, admit,and I find that the employers identified are engaged in theroofing business in the metropolitan area of Phoenix,Arizona. During the year preceding the issuance of eachcomplaint, a representative period, the employers, who aremembers of the Association, caused to be transported totheir places of business goods and materials valued inexcess of $50,000 from enterprises located in the State ofArizona, each of which had received goods and materialshearing herein A charge was filed, in Case 28-CA-2492, on December 13A complaint was issued,in that case,on January3, 1972The cases wereconsolidated for hearing by Order dated January 3, 1972 All dates hereinII.THE LABORORGANIZATION INVOLVEDPhoenix Roofers' Union Local No. 135, United Slate,Tile and Composition Roofers, Damp and WaterproofWorkers Association, AFL-CIO, herein called the Union,isa labor organization within the meaning of Section 2(5)of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe principal issues raised by the complaints andanswers and litigated at the hearing are whether theRespondent: (1) Since on or about April 2 has refused,upon request,to recognize the Union as the exclusivecollective-bargaining representative of its employees, in amultiemployer unit, or has repudiated a collective-bargain-ing agreementby unilaterallychanging the terms andconditions of employment of its employees relative tohiring procedures,wages, and fringe benefits such as healthand welfare and pension fund contributions,and has thusengaged in conduct in derogation of the provisions ofSection 8(a)(5) and(1) of the Act;or (2) on an unspecifieddate, in the middle of September, discriminatorily suspend-ed AnthonyPasserrelli,for one day, thusengaging inconduct violative of the provisions of Section 8(a)(3) and(1)of the Act; or (3) engaged in conduct constitutinginterference,restraint,and coercion,violative of Section8(a)(1),by: (a) Deducting dues and initiation fees fromemployees'wages, pursuant to written authorizations, andfailing and refusing thereafter to transmit said deductionsto the Union, or refusing to return said deductions toemployees,upon request,unless and until employeeswithdrew their support and assistance of the Union; or (b)by Filbert Terrazas, in September, threatening employeeswith termination and other reprisals if they became orremained members of the Union or gave any assistance orsupport to it; or (c) by Filbert Terrazas, on or aboutOctober 29, advising an employee he would rather closethe plant than recognize and bargain with the Union; or(d) by Filbert Terrazas, on or about October 29, threaten-ing employees that they would receive less work thanemployees who were notunionsupporters; or (e) byFilbertTerrazas,on or about October 29,warningemployees that those who supported the Union would befired for making one mistake at work; or (f) by Filbertare 1971, except where otherwise indicated.2The parties are commended for the helpfulnessprovided bythe briefs 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDTerrazas, or an agent whose identity was unknown, inOctober interrogating employees concerning their member-ship and activities on behalf of, and sympathy in and for,the Union.Respondent, by answer, denied the commission of anyunfair labor practice.While Respondent set forth noaffirmative defenses,in itsanswers, during the hearing, itdid urge, what General Counsel in his brief aptly describesas, different and contradictoryreasonsfor avoidance of itscontractual obligations.1.Supervisory personnelThe complaintsallege, the answers admit, and I find thatFilbert Terrazas, president, and John F. Peterson, Sr., vicepresident,atalltimesmaterial,were agents of theRespondent and supervisors within the meaning of Section2(11) of the Act.Ialso find, for reasons explicatedinfra,that Harry E.Musgrove, vice president in charge of sales, was an agentof Respondent relative to his attendance at, and actionsduring,meetingsof Association members.2.Backgrounda.Existence of multiemployer association, collective-bargaining agreements, and related mattersRobert Lee Wardle is secretary-treasurer of AsbestosEngineering and Supply Company. His company has beenassociated, as a member, with Central Arizona RoofersAssociation for 9 or 10 years. He was president of theAssociation from June, 1970 until May, 1971.3Wardle credibly related that the Association obtainedauthority to negotiate collective-bargaining agreements, onbehalf of its membership, through regular attendance ofmembers at Association meetings, where members arebrought up to date on demands and participate indecisions relative to negotiations by vote. Regular meetingsof the Association are held on the second Tuesday of eachmonth. Preceding the period of negotiations, members arenotified of the pendency of negotiations by telephone.Membership on the negotiation committee is voluntary,and selection is made at a general meeting. Members arenotified by telephone of special meetings during contractnegotiations.Wayne I. Mullis, president of the Associationsince April, 1971, corroborated Wardle.Wardle identified the collective-bargaining agreementnegotiated by the Association, on behalf of its members,whose identities are set forth in the agreement, for theperiod commencing June 1, 1968, and terminating, onappropriate notice, on May 31, 1971.4 Wardle related thatwhile the Association negotiated the agreement, eachmember executed a copy of the agreement.Among the provisions with which we are hereinconcerned are the following: Article IV provides a startingrate for apprentices, commencing on June 1, 1970, of $3.18per hour (described as 60 percent of the journeyman rate of$5.30, and progressing in steps of 10 percent or 5 percenteach 6 months over a period of 3 years); a foreman's rate,commencingJune 1, 1970, of $5.55 per hour; Article IValso provides for payments, by the employer, to ArizonaBasic Crafts Health and Welfare Trust Fund, during theperiod from June 1, 1969 through May 31, 1971, of 20cents an hour for all classifications; and a payment, by theemployer, to the National Roofing Industry Pension Fund,effective September 1, 1968 through May 31, 1971, of 10cents an hour for all classifications; Article VI providesthat a crew shall consist of five menor less,each crew shallhave at least one foreman, one apprentice shall be allowedfor three journeymen; Article XII provides,inter alia,thatjurisdictional disputes will be settled under the plan andprocedure set forth by the National Joint Board, approvedand adopted by the Building and Construction TradesDepartment, AF of L; Article XIV provides for deductionof union initiation fees upon appropriate authorization,and remittance to the Union "not later than the 10th of themonth following the month in which the deductions weremade."Wardle related that the Association's negotiating com-mittee, selected at a general meeting, inferentially in AprilorMay, 1971, was comprised of Wardle, Graham fromReliableRoofing, Schnver from Standard Roofing, andMullis from Universal Roofing. The Union was represent-ed by Daniel McKeever, business agent, and three unionmembers. Negotiations started in May, and the committeereported the results of negotiations to the membership atthe regular meeting, and obtained approval relative toproposed counter offers. The committee also advised eachcontractorof specialmeetings,which were held forconsideration of Union proposals and the Association'scounterproposals.Negotiatingsessionswere held daily.Absent agreement, the Union commenced a strike onJune 1, which terminated on June 9.Wardle identified a tentative agreement, entered into onJune 4, later incorporated into the new agreement asArticle 11(c).On June 9, the Association and Union arrived at a newagreement, to be effective as of June 1, and terminating onMay 31, 1973. However, this agreement, by reason ofExecutive Order 11588 of the President of the UnitedStates, was subject to approval by the National Construc-tion Industry Stabilization Committee, hereinafter CISC.Among the modifications of the formeragreement,contained in the June 9th agreement, are the following:Article II(c) provides for 1/2-hour traveltime,at straighttime pay, where an employee reports directly to the job,and it is located within 25 miles of the hiring hall, or 1hour's straight time pay, if the job is located between 25and 50 miles from the local hiring hall; Article IV(a)provides for a payment, by the employer, of 30 cents anhour for all classifications to the Arizona Basic CraftsHealth and Welfare Trust Fund, effective June 1, continu-3The confusion of the term of office, which may have terminated inApril according to Wardle's successor,Mullis,Ideem of no consequence4The following firms, listedsupra,are not listed and thus do not appearto have been the members of the Association at the time thisagreement wasentered into Beau'sRoofing Co ; C& H Roofing Co ; Hay's Roofing Co ,Milt Dean Roofing & Maintenance Co, Paul's Roofing Co, and UniversalRoofing Co However,their names,as well as that of Respondent, doappear in a subsequent 1971-1973 agreement,infraMullis, president ofUniversal, related his firm had been a member of the Association for 3yearsIt is reasonable to infer the other listed roofing companies joined theAssociation before June 1 TERRI-FLEX PRODUCTS7ing through May 31,1973;Article IV(b) provides forpayment,by the employer,of 20 cents an hour for allclassifications to be paid to the National Roofing IndustryPension Fund,effective June 1,and continuing until May31,1973;Article IV(c) provides for payment of anadditional 50 cents per hour,an increase of 25 cents perhour, in the application,tearing-off,or repairing of anypitch or enamel material for all classifications,effectiveJune 1,and an increase to 75 cents per hour additional,effective June 1,1972; Article IV(g) provides for a raise inthe hourly rate of employees,effective June 1,of $1 perhour(However,as set forth in the association letter ofNovember1, infra,the wage increase was 80 cents; theremainder was an increase of 10 cents to Pension Fund and10 cents to Health and Welfare Fund.); a further raise,effective December 1, of 50 cents per hour, and a furtherraise,effective June 1, 1972, of $1 per hour;Article IV(g)provides for starting rates, effective June 1,for leadforeman $6.60 per hour,subforeman$6.35per hour,apprentices$3.66 per hour,with higher rates for appren-ticeswith 6 months or more experience,and higher ratesfor all classifications beginning December 1, and againbeginning June 1,1972.ArticleXVIII,Apprenticeshipdoes not appear in the 1968-1971 agreement. It provides,inter aka:(b) The Contractors and the Union have establishedand are operating a State Joint Apprenticeship Com-mittee and the Contractor shall pay into the Appren-ticeship Trust Fund two (2)cents per hour for eachhour worked for the financing of this program. Thisamount shall be matched by members of Roofers'Local No. 135. Employer shall deduct this amountfrom employee'sweekly pay, and remit with his likesum to this Apprenticeship Trust Fund . .(d)All parties agree that they will maintain only thenumber of apprentices in the Program for which theIndustry can supply employment;(e) For an Employer to be eligible for an apprentice, hemust have a minimum of two(2) journeymen em-ployed.An Employer may secure additional appren-tices on the basis of one (1) apprentice for each three(3) journeymen employed.Article XIX,Vacation Plan, also does not appear in the1968-1971 agreement. It provides,inter aka:(a)The Employer shall withhold from the weekly payof each employee subject to this Agreement thefollowing amount for the number of hours for whicheach employee receivespay.Thiswithholding shallthereafterbe referred to as a Vacation Savingsdeduction.Effective June 1,1971, the Vacation Savingsdeduction shall be twenty-five cents for each hour ofwork and continue the same to the termination of thisAgreement;(b)ThisVacation Savings deduction will be sentmonthly by Employer and deposited into ValleyNational Bank-Home Office.A reporting form will befurnished each Employer signatory to this Agreement.Thisreporting form shall be made up in four(4) copies,and will incorporate the Vacation Savings deductionand the Apprentice Trust Fund deduction.Distributionof. these four(4) copies will be as follows:One (1) copyto accompany the payment monthly to Valley NationalBank;one (1) copy will be retained by Employer for hisrecords; one (1) copy will be sent to the Union officefor their records; and one(1)copy will be posted"Bulletin Board"style at the shop or office of theEmployer for inspection by all employees of theEmployer covered by this Agreement.This copy shallbe placed on the Bulletin Board at the time original issent to Valley National Bank and remain until it isreplaced by the succeeding monthly report .. .Article IV(g) of the 1968-1971Agreement and ArticleIV(f)of the 1971-1973 Agreement provide,interalia:The Employers further agree that each employee shallbe given with each check a detachable statement fromhisEmployer showing the name of the Employer,address and telephone number, date,and pay periodcovered,the employee's straight time hours, overtimehours,total hours,also subsistence and travel allow-ance and gross amount earned, Social Security tax,withholding tax and other deductions itemized .. .On June 9, the Association and the Union entered intowhat is styled an Interim Agreement which,by its terms,provide for the continuation of the 1968-1971 agreement,pending approval of the 1971-1973 agreement by theCISC,atwhich time the new industry agreement, ifapproved,was to be executed by the parties, with the termsretroactive to June 1. The Interim Agreement,by its terms,automatically expired on August 31. The Interim Agree-ment was executed by the individual employers.McKeever credibly related that the members of theAssociation signed an interim agreement on August 13,providing for a further extension of the 1968-1971agreement, pending approval of the negotiated wageincreasesand benefitsby CISC,and providing forretroactive application to June 1.This interim agreement,by its terms,expired on November 30.On October 6, by letter of D. Quinn Mills,Secretary,CISC advised that it had,on October 1, approved theproposed economic adjustments effective June 1,and thatthe parties"were free to place them into effect,"however,the committee returned the remaining wage and salaryincrements and changes in working conditions withoutapproval, and suggested modification and resubmission.On November 1, by letter signed by Mullis,president,and Wardle, negotiating committee chairman, the mem-bers of the Association were advised,inter alia,that CISChad approved an 80 cents per hour increase in wages, a 10cents per hour increase in pension contribution, and a 10cents per hour increase in Health andWelfare contri-bution,making a total increase of $1 per hour. Otherconditions requiring resubmission included: (1)Wageincrease, December 1; (2) Wage increase,June 1, 1972; (3)Premium for pitch work;(4) Subsistence increase;and (5)Zone pay. The letter asserted an assumption of approval ofthe vacation deduction and apprenticeship fund deductionwhich were activated.5Ifind it reasonable to infer from the recitation of5My ruling rejecting this exhibit is modified, and it is hereby received,solely to reflect the conditions approved 8DECISIONSOF NATIONALLABOR RELATIONS BOARDMcKeever, relative to the current status of the 1971-1973agreement,infra,that the parties did execute a furtherextension, beyond November 30.Under date of December 20, by letter, CISC advised thatithad found acceptable the economic adjustments provid-ed for in the contract to take effect on June 1, 1971 andJune 1, 1972. However, the committee returned theincrease in pitch premium, without approval, and advisedthat those provisions should be modified by the parties andresubmitted.McKeever credibly related that CISC had approved thepay rates and other benefits, and, at the time of thehearing, the Union and the Association were modifying thewording of the agreement to conform to the action ofCISC, to be executed by the members. Wardle corroborat-ed this assertion of McKeever. It is patent that thesemodifications were effective retroactively to June 1.b.Appropriateunit and the Union'smajority statusThe complaint in Case 28-CA-2428alleges and theanswer denies the existence of a multiemployer Associationunit comprised of foremen,journeymen, and apprenticeroofers, and excluding all other employees.Article I(a) of the 1968-1971 agreement is a recognitionclause and grants recognition to the Union as the exclusivecollective-bargaining agent for the employees as classifiedinArticle IV, i. e.,foreman,journeyman and apprenticeclassifications.Accordingly,I find that the Association hasrecognized and bargained with the Union,at all timesmaterial herein,and for an undefined period of years, asthe exclusive collective-bargaining representative withinthemeaning of Section 9(a) of the Act, for the followingemployees,who constitute a unit appropriate for thepurposes of collective bargaining,within the meaning ofSection 9(b) of the Act:All foremen,journeymen and apprentice roofersemployed by employer-members of the Association,but excluding all other employees,including guards,watchmen,and supervisors as defined in the Act.McKeever credibly related that the Union, at all timesmaterial herein,has represented a majority of the employ-ees in the unit described, and has been the exclusiverepresentative of all the employees in said unit for thepurposes of collective-bargaining with respect to rates ofpay,wages,hours of employment,and other terms andconditions of employment. There is no evidence herein atvariance with this recitation of McKeever. I find accord-ingly.3.Refusal to bargainItwas stipulated that Respondent,by FilbertTerrazas,6My ruling rejecting this exhibit is modified and the exhibit is receivedrMcKeever also referred to Terrazas as Ernie I find this to be thenickname of Filbert Terrazas8Musgrove identified his signature on the attendance roster, for themeeting of June 8 He also acknowledged that he was accompanied byStronach, a salesman of Respondent from Tucson, whose name alsoappears on the attendance rosterMusgrove's denial that he made the motion to accept the contract, asrecited in the minutes, is not credited I can perceive of no reason whyRobins, secretary-treasurer of the Association, would attribute the motionpresident, and the Union, on June 25, 1970, entered intothe 1968-1971 collective-bargaining agreement of theAssociation.The minutes of the Central Arizona Roofers Association,covering a regular membership meeting held on June 9,1970 at 7 p.m., reflect that Harry E. Musgrove, vicepresident of Respondent, was present as a guest.6 Theminutesof the regular membership meeting of theAssociation, held on July 14, 1970 at 7 p.m., reflect Ernie 7Terrazas,presidentofRespondent, listed among themembers present. These minutes reflect that Terrazas wasone of three new members welcomed into the Associationat that meeting. I have found,supra,that the regularmembership meetings were held on the second Tuesday ofeach month. I find it reasonable to infer that Respondentjoined the Association on or before June 25, when itentered into the Association's collective-bargaining agree-ment with the Union.Wardle credibly related that both Terrazas and Mus-grovewere present and participated in one or twomeetings,prior toMay 31, where the progress ofnegotiations and the position of the Association werediscussed, and votes were taken on proposals. Mulliscorroborated this assertion of Wardle.The association minutes of the regular meeting, held onTuesday, June 8, 1971, reflect,inter aha,thatWardlereported the Union's acceptance of an association propos-al, relative to allowance of 1/2-hour's pay, if an employeereported to a job site from 0 to 24 miles, and 1-hour's pay,ifan employee reported to a job site between 24 and 49miles,with the contractor having the option of having hismen report either to the job site or the shop. Wardle alsoreported the payroll was to be retroactive to June 9. Theseminutes also recite, "Motion was made by Harry Musgrove(vice president of Respondent) to accept the contract as itnow reads, and seconded by Jim Graham. A vote wastaken on Acceptance of the Contract; everybody voted yesexcept George Wadding."8The Association minutes of June 8 also recite: "The1971-72 committee selections were then read by myself."The list of 1971-72 committee selections reflect that underthe committee for Registrar of Contractors, Ernie Terrazes[sic ] is listed as a member.McKeever credibly related that Terrazas signed a copyof the Interim Agreement, which I have found,supra,expired, by its terms, on August 31, on June 9 or 10, in thepresence of McKeever, in Terrazas' office .9The membership list, of those in attendance at theregular Association meeting on Tuesday, July 13, includesthe signatures of Ernie Terrazas and Harry Musgrove. Theminutes reflect what is described as a "skirmish betweenSpitz and Tolley vs. Terrazos [sic] and Musgrove-peacewas finally restored."toMusgrove, if, in fact, it was made by someone elseMusgrove's assertion that he was not a member of the Association, onJune 8, but attended as a guest,is also not credited There is not a scintillaof evidence that Respondent ever notified the Association of its resignationfrom the Association9Terrazas' denial that he signed any extension agreement after May 31 isnot creditedWhile McKeever was unable to produce a signed copy, on thebasis of credibility, as further explicatedinfra,on this conflict, I creditMcKeever TERRI-FLEX PRODUCTS9Mullis related that he had a conversation with Terrazas,in the latter part of July or the early part of August, at thePresident'sHealth Club in Phoenix. Mullis asserted thatTerrazas mentioned that his situation was different fromthe normal roofing situation, of other signatories to thecontract,and Terrazas mentioned that he wanted tochange the composition of his crews. Mullis asserted thatTerrazas stated that he had discussed this with McKeever,and anticipated that he would be able to work it out.10McKeever related, and it is undisputed, that VicePresident James F. Peterson signed an Interim Agreementon August 13 at Respondent's premises. This agreement,by its terms, provides for the continuance of the 1968-1971agreement, pending approval of the new industry agree-ment by CISC. The agreement provides that, upon saidapproval, the employer shall:a.Execute a copy of said industry agreement referredto above in this paragraph 2 or a memorandumagreement which incorporates therein the terms andprovisions of said agreement upon request of theUnion.b.Apply the terms of said new industry agreementretroactively to June 1, 1971, to all work performedduring the term hereof, and accordingly pay andcontribute the difference between the wages andbenefits actually paid and contributed in the interimand those payable under the retroactive application.The Interim Agreement, by its terms, expired on Novem-ber 30.11Under date of August 13, McKeever delivered a letter, toRespondent, outlining the terms of the 1971-1973 agree-ment. The letter asserts the retroactive clause provides forpayment of wages and fringe benefits, retroactively,commencing June 9. The new wage rates are listed, as arethe employer payments to the Health and Welfare Fund,Pension Fund, Vacation Savings Fund, and Apprentice-ship Trust Fund. McKeever related that he delivered theletter, together with the appropriate forms, to Respondent'sbookkeeper, who was identified by Peterson.On August 30, McKeever, by letter, advised Respondent,inter alia:It has been brought to the attention of this office, andwe are presently in possession of proof that your firmhas and is paying a sub-standard pay scale. This is indirect violation of the Labor-Management CollectiveBargaining Agreement which your firm has signed withRoofers' Local No. 135, same also having been signedby Central Arizona Roofers Association.Unless this condition can be corrected voluntarily itwill become necessary for this office to file unfair laborpractices against your firm with the National LaborRelationsBoard, and to also picket your jobs forbreach of contract. This office will allow seven (7) daysfor you to voluntarily correct this condition.Realizing that your firm may be experiencing difficultyin interpretation and/or administration of this Collec-tiveBargainingAgreement, this office is ready toconfer with you in this interim time.McKeever related that Respondent did not respond.12In view of the Remedy requested by General Counsel,relative to Respondent's failure to pay wage rates providedfor in the 1968-1971 and 1971-1973 Agreements, on andafter April 2, 1971, I find Respondent's payroll records, forthe year 1971, reflect the following: 58 different employeeswere employed during varying periods in 1971; of these 39were hired after April 2 at a starting rate of $2 per hour;after April 2, the following were hired at the rate indicated,David B. Mesa, Jr. $2.25, Richard N. Olson, $2.50,Leonard Lister, $3, Eddie B. Villalobos, $3.18, Edward M.Caudill, $3.18, and Cary D. Cook, $3.18; hiring rates forthose hired before 1971 are not indicated but hiring datesand rate paid on April 2 include Juan Meraz, hiredOctober 12, 1970, reemployed in July, $2.50, James N.Rinella, hired November 19, 1970, April 2d rate $2.75,Alexander Rodriquez, hired March 26, rate $2, David A.South, hired September 21, April 2d rate $3.62 1/2, JohnR.Tavares, hired June 26, 1970, April 2d rate $3.50,Kenneth R. Carson, hired October 6, 1970, April 2d rate$5, Stanley E. Eide, hired March 9, 1970, April 2d rate$4.25, Larry E. Lane, hired February 5, April 2d rate $2.25,Gregory B. Moncayo, hired July 6, 1970, April 2d rate$2.50, Jonathan Petlock, hired July 29, 1970, April 2d rate$2.75, Edward M. Ordaz, hired May 25, 1970, April 2d rate$3.50, Johnny Ruelas, hired June 30, 1970, April 2d rate$2.50, and Barney S. Chavez, hired June 2, 1970, April 2drate $3.13Richard N. Olson credibly related that, after 2 weeks ofemployment,Adkinson, identified by Terrazas as asupervisor,made him a leadman doing preparation workon old and new construction.14 The crew was two to fivemen. Adkinson dispatched Olson to a labor pool on GrantStreet, described by Olson as unemployed personnel whowere hanging around awaiting work. Olson related theywere paid $2 an hour, and were hired on a daily basis.Olson asserted a good man was advised to come back thefollowing day. In late July or early August, an individualnamed Yeomans, with Adkinson present, inquired if Olsonwould consider being a foreman, at $4 an hour. OlsoncalledMcKeever, who advised the contract rate forforeman was $5.55 an hour. On Monday, August 2, Olsondispatched two preparation crews to two different job sites.Olson related his responsibilities, as foreman, were to getthe crews on the job, with proper equipment, go andsupervise, and also to inspect work contemplated for thefollowingday, to determine if it was new or oldconstruction. His pay check did not reflect the rate of $5.55per hour.15 When Olson complained, Yeomans advised hewould check into it. Olson advised Yeomans the union15However,McKeever denied having any discussion with Terrazasrelated to the particular technology used by Respondent.11McKeever asserted Terrazas was not present when Peterson executedthe Interim Agreement12The assertion of Terrazas that he was never advised of the terms of the1971-1973 Agreement must be found to be implausible and incredibleMcKeever asserted that several employees advised that some of themwere being paid $2 an hour, and others $2 50 an hour, while the minimumscale under the contract was $3 18 per hourtoDetermination of increases granted, and amounts due under thecontract is left for appropriate proceedings at the compliance stage of thecase14Respondent'spayroll record reflects Olson was hired on June 1415Thepay check for August 14, one week being withheld, reflects 40hours straight time, $212, a rate of$5 30 an hour,and 13 05 hours overtime,$103 75,a rate of $7.95 per hour 10DECISIONSOF NATIONALLABOR RELATIONS BOARDscalewas $5.55 an hour. The following week Yeomansadvised Olson that he was being reduced to $3.18 an hour,and would be expected to continue the duties of a foreman.Olson quit.McKeever credibly related that he did talk to Terrazasabout the deficiencies in late September. According toMcKeever, Terrazas responded that his bookkeeper was onvacation, and that when she returned she would take careof it.Terrazas asserted that, from April 2 to October 31, hehad no journeymen in his employment. He had supervisorssupervising,and trainees applying urethane, withoutjourneymen.Terrazas acknowledged that, inferentially before Novem-ber 30, he was requested to sign an Interim Agreementfurther extending those portions of the 1968-1971 agree-ment on which modification was pending before CISC forapproval. He asserted he did not agree to the extension, butmailed it to his lawyer. It was never executed byRespondent.David James Wagner is account manager for FundAdministrativeAssociates,who handle the accounts forArizona Basic Crafts Health and Welfare Fund andPension Trust Fund. Wagner identified reports filed byRespondent for the months commencing October, 1970 toand including December, 1971, which reflect two employ-ees,whom Terrazas identified as carpenters employed inthe first month of report, and no employees thereafter. OnSeptember 3, by letter, Wagner advised Respondent thatwhile its report reflected no employees, Wagner had beenadvised that Respondent did have 12 or 13 roofers workingduring July. A corrected report was requested. Wagnerrelated he received no response.16McKeever related the Union was never advised thatRespondent had withdrawn from the Association. Noconflicting evidence appears.4.Suspension of PasserrelliAnthony Charles Passerrelli was employed by Respon-dent from July, 1969, until September, 1971. He was aurethane applicator. His job was to spray urethane foamon roofs and installations, further explicated,infra.Passerrelli credibly related that on an unspecified date,prior to September 11, he had a conversation withMcKeever, at the union office, to determine his benefitsunder the union contract, and what he was obtaining byreason of his payments of initiation fee. McKeever advisedthat none of his initiation fee had been paid to the Union,and thereforeMcKeever could not give him any moreanswers.17When Passerrelli reported the following morning, he wasadvised by Bruce Adkinson, his supervisor, that there wasno work for him as his truck was out of order and wasbeing repaired. Passerrelli asserted he was surprised,because on other occasions when vehicles were down, therewas something to do in the shop or on one of the othertrucks.After Passerrelli returned to his home, about a half hourlater,he called Terrazas and inquired why he was notworking. Terrazas responded that he was a "rat" for goingto the Union, and that Terrazas had instructed Adkinsonto give him the day off.Passerrelli related that the following day he went to seeTerrazas, in Terrazas' office, and advised him that he wasgoing to quit, because he had been given the day off solelybecause he went to talk to his Union official to find outabout his benefits. Passerrelli asserted that Terrazasadvised that he didn't have to belong to the Union, thatArizona is a right-to-work State, and if Passerrelli wouldwrite a letter advising that he didn't want to belong to theUnion, that Terrazas would refund the money that hadbeen taken out of his paychecks as Union initiation fees.Passerrelli asserted that since he was quitting and wantedto obtain his money since it had not been paid to theUnion, he did write a letter stating he did not want tobelong to the Union, and thereafter his money wasrefunded.18B.Interference,Restraint,and Coercion1.Union checkoffauthorizationsIt is undisputed that the following named employees, onthedates indicated, signed checkoff authorizations fordeduction of an initiation fee, in the total amount of $250,at the rate of $3 for each day worked: John R. Tavares,Leonard Lister, Passerrelli, Richard Olson, all on July 25;Jose L. Hernandez, Juan Meraz, on July 26; James M.Rinella, James E. Heins, Eddie B. Villalobos, David A.South, Barney Chavez, all on August 10; Martin R. Smartt,August 16; Jerry Pfeifer, August 30; Charles F. Tate,Andres Contreras, September 15; and Delfino Contreras,September 17.It is undisputed that, pursuant to said authorizations,Respondent did deduct the authorized amounts, but didnot remit any of said funds to the Union.19Respondent's counsel, during the hearing, acknowledgedthat these funds were being held, by Respondent, with theexception of those which had been refunded, whereindividuals had complied with Respondent's demand thatthey write a letter stating they no longer wanted to belongto the Union, in order to obtain a refund.Ihave found,supra,that Passerrelli was given a refund,in the amount of $90, on September 18, after preparing therequired letter, pursuant to instructions from Terrazas.John R. Tavares, who was still employed by Respondentat the time of his testimony, and whom I have found signedan initiation fee checkoff authorization, on July 25, as aresult of which, it was stipulated that on dates subsequent atotal of $129 was deducted for Union initiation fees, whichare still held by Respondent, credibly related that, inOctober,without solicitation,Respondent's secretary,16 I find the assertion of Terrazas that this letter never came to his18While Terrazas appeared as a witness, he did not dispute thisattention implausible and incrediblerecitation of Passerrelli17Passerrelli identified his payroll stubs, which reflected the deduction19While I find it unnecessary to recapitulate the precise amounts ofof $15 on each of the payrolls ending August 7, 14, 21, 28 and September 4these deductions, which are reflected in the Respondent's payroll records,and 11, a total of $90this information is available for examination in supplementary proceedings. TERRI-FLEX PRODUCTS11Rowe, inquired if he wanted his dues returned and advisedthat he would have to write a letter saying that he didn'twant to be in the Union. Tavares responded that he didwant his money returned, and she advised that he wouldhave to write a letter. Tavares did not write such a letter.Approximately 2 weeks later, Tavares had a conversationwithTerrazas, at a work site. Terrazas inquired whatTavares intended to do about the money that had beendeducted as initiation fees. Tavares did not respond.Terrazas then told him that he would have to write a letter,saying that he did not want to be in the Union, and wantedhis money returned.Jose Hernandez identified a checkoff authorization forinitiation fee which he had executed on July 26. It wasstipulated that $108 had been deducted from his salary forthispurpose.Hernandez quit in October. Hernandezcredibly related that, about 2 weeks after he quit, he spoketo the secretary and asked if he would receive a return ofthe money deducted for his initiation fee. The secretary, inturn, inquired of Peterson, who advised that Terrazas washandling that matter. Hernandez advised he would returnon the following day. He was advised, the following day,by the secretary, that he would have to sign a letter statingthat he had resigned from the Union in order to obtain therefund. Hernandez then signed a form, which the secretaryprepared, but asserted he never did receive the refund.202.Interrogation-polling of employeesPfeifer credibly related that Respondent held employeemeetings every Monday evening. On October 25, about 7p.m., 15 or 20 employees were in attendance. Respondentofficialspresent included Terrazas,Musgrove, Peterson,and Yeomans. Initially, Terrazas instructed them on theuse of machinery and chemicals, and work duties. After 15or 20 minutes, Terrazas said they should discuss the unionbusiness. Terrazas then wrote some figures on the boardpurporting to show that the employees were receiving equalto or better than union wages and benefits. Terrazas thensingled out individuals.Terrazas pointed to Leonard Lister and said, "I knowyou were coerced into joining the Union, weren't you?"Lister responded in the affirmative. Terrazas then pointedtoBarneyChavez and made the same inquiry, andreceived the same response. At this time, Pfeifer stood upand said, "I personally wasn't coerced into joining theUnion, and from having talked to some of the differentguys here, they never indicated to me that they werecoerced into joining the Union."Pfeifer related that at this time an individual walked intothe room whom Terrazas introduced as his lawyer, whosename does not appear in the record. A discussion, whichPfeifer described as "unruly," ensued between the pro andthe antiunion elements. An accountant, unidentified, andYeomans then made some antiunion statements, assertingthe employees were doing better without a Union. At thispoint, Terrazas announced that it was better for manage-ment to leave, that he would leave the lawyer there, andthat the lawyer would ask the employees' opinions on theUnion.At this point management representatives left.The lawyer then advised that he would go into ananteroom, call the employees in one at a time, andindividually ask whether or not they wanted to be in theUnion. Pfeifer related that those present were then calledin, one at a time, the lawyer asked him if he wanted to bein the Union, he responded in the affirmative, the lawyerput a checkmark next to his name, and Pfeifer then left.Tavares corroborated Pfeifer, relative to the events at themeeting, and relative to the company attorney asking, inthe anteroom, if he wanted to stay in the Union or get out,towhich Tavares responded that he wanted to stay in.2i3.Terrazas'threatsPfeifer credibly related that, on October 29, he had aconversation with Terrazas in the presence of the account-ant.Pfeifer inquired if he could get the money which hadbeen deducted for his initiation fee, pursuant to a checkoffauthorization, or if it could be sent to the Union. Terrazasresponded that he could not receive it unless he would senda registered letter saying he did not want to be in theUnion any more. Pfeifer responded that he did not intendto do anything that was against his best interests, and wascertain thatTerrazaswould not do so. Thereupon,Terrazas asserted: "I am not going to have any Unionpunks running my shop, I'd rather close the place down.Even if the Union does get in here, only about twentypercent of the work that we do would have to involve theUnion, and you Union guys would be put on that, andthere would be somebody watching you, and if you messedup, you would have had it." 224.Respondent'sdefensesTerrazas related that he had been in the constructionindustry, inferentially roofing, for 21 years, and startedapplying urethane, as a roofing product, in 1968. Terrazasdescribed the application of polyurethane as two compo-nentmaterialsmixed with high pressure complicatedequipment,which do not mix until they get to theBenjamin onfice, when they are sprayed out. They reactwithin 20 seconds and expand 30 times the thickness of thevolume applied. Terrazas described the product as the bestinsulator known today. He asserted 1 inch of polyurethaneis equivalent to 4 inches of normal conventional-type ofinsulation.Terrazas described the devices used as high-pressureairlessequipment, where the components come out ofseparate drums. They go through a complicated formulatorthat proportions the material in equal volumes, which issprayed through a heated hose controlled by electricalthermostats, which maintain a constant temperature, untilit isreleased through the sprayhead, called the gun. Oneuse for thematerial isroofing.Terrazas asserted that when he commenced the applica-tion of polyurethane there were no other operators of his20Hernandez'request forthe refundisdated October15 and recites"Please refundamounts withheldfrom my wagesfor Union dues I do notwish to become a member ofroofer's local No 135 "While Terrazas appearedas a witness, he did not dispute these assertionsof Tavares and Hernandez21Respondent produced no testimony relative to these events.22Respondent did not dispute this recitation of Pfeifer 12DECISIONSOF NATIONALLABOR RELATIONS BOARDequipment in the area. Respondent makesmostof its ownequipment.Asked how he obtainedtrainees,Terrazas asserted thatinitially the carpenters' union, the painters' union, thesteelworkers'union,and the roofers' union wantedRespondent to use their respective crafts. Terrazas ac-knowledged that his work had previously primarily been inroofing, and he desired to remain with that Union, becausehe felt that they could best suit the industry. Terrazasacknowledged there were no trained applicators availa-ble.23Terrazas described a crew as comprised of from two tofour men. The first man handles the spray gun. The secondman handles the hose. The thirdman is aflunkey whohelps drape, helps to clean the deck when necessary, turnsthe equipment on and off, and does whateverelse he isasked to do. The fourth man does essentiallythe same asthe third man.Terrazas asserted Respondent had three spray trucks,two dump trucks, and four or five pickup trucks inPhoenix. The crews use spray trucks, and also operatedump trucks, which Terrazas described as common labor,such as cleaningoff a roof. Terrazas asserted there werenormally three crews in Phoenix.Respondent urges that the 1968-1971 contract, signed byRespondent on June 25, 1970, was a nullity because theUnion did nothing for the employees, provided no benefits,and filed no grievances. I find no merit in thiscontention.Respondenturgesthat thereisnoevidence thatRespondent ever joined the employer group as a memberor participated in the negotiating activities of the Associa-tion.On the basis of unrefuted evidence, I have found tothe contrary,supra.Respondent, in stating its defense, asserted that Terrazassigned the 1968-1971 agreement, on June 25, 1970, on therepresentation that a jurisdictional conflict between thepainters' union and the roofers' union would be avoided.Respondent asserted this was part of the consideration forthe contract. No reference to this condition is embodied inthe contract. Terrazas, asked what representations weremade by May, union business agent, prior to his signing onJune 25, responded, "Not any other representations, otherthan that they would furnish manpower, that they wouldfurnish the type of personnel that would be required to dothe application of the roofing." I find no merit in theassertionthat there was a jurisdictional dispute, or that theUnion, as consideration for Respondent entering into thecontract, undertook resolution of any junsdictional dis-pute.23Terrazas was self-contradictory on the quality of technicians requiredAt one point, Terrazas asserted, "Our material requires highly skilledtechnicians In my 21 years in the constructionbusinessIused ordinarilycommon laborers for doing normal roofing" Later, Terrazas asserted thathe did not need highly skilled technicians to apply his product,and in facthad no journeymen working for him from April 2 through October 31, whenhe had supervisors supervising and trainees performing the applicationprocess24 1 find it unnecessary to make credibility findings on the denial of May,filed as an affidavit, after the close of the hearing, denying the existence ofany agreement, that, as a condition for Respondent entering into thecontract, the Union would supply essential personnelMcKeever, who became business agent in January, 1971, credibly relatedthat he inquired of Terrazas as to Terrazas' need of manpower and wasadvised by Terrazas that he had no such need Terrazas did not deny thisTerrazas asserted that one of the conditions of Respon-dent entering into the June 25, 1970 association agreementwas an undertaking by May to provide trainees, orapprentices. Thereafter, Terrazas acknowledged there wasno provision in the agreement relative to the Unionsupplying essential manpower. He asserted that this was averbal agreement.24 I find no merit to this contention. In sofinding, I am not unmindful of the fact this is an effort tomodify a writteninstrumentby parol evidence.McKeever credibly related that, in January, he talkedwith Terrazas about painters doing roofing work. McKeev-er, acknowledging that he did not know anything about theapplication of urethane, advised that he would bring aunion representative fromWashington. As a result, inMay,McKeever and Cooper, the Washington unionrepresentative,met with Terrazas, to obtain the informa-tion that might be needed in the event of a jurisdictionaldispute.McKeever asserted it was never needed. McKeev-er related that Terrazas advised him, "If the roofers don'twise up, the painters are going to own the roofers' local."25Respondent, by way of defense,assertedit did not knowwho bargained for the Association, but that the Associa-tiondid not bargain for it, asserting that it signedindependently and was not bound by the negotiations. Ifind there is no merit in this purported defense, for reasonsexplicatedinfra.C.Concluding Findings1.Suspension of PasserrelliIhave found, from the undisputed recitation of Passer-relli, that he was suspended from work for 1 day because hesought information and assistance from union representa-tive,McKeever. Also uncontradictedis Passerrelli's recita-tion that Terrazas called him a "rat" for going to theUnion, and Terrazas' advice toPasserellithat Terrazas hadinstructed Adkinson to give Passerrelli a day off becausePasserrelli sought theassistanceof his union representa-tive.Accordingly, on the basis of the undisputed evidence, Ifind Respondent, in laying Passerrelli off for I day, wasdiscriminatorily motivated, and said conduct constitutedinterference, restraint, and coercion, and was violative ofthe provisions of Section 8(a)(3) and (1) of the Act.assertion of McKeever25The recitation of Terrazas that the urethane industry "supposedlydoes not belong to any jurisdiction of the Unions that are out today," isneither relevant nor materialTerrazas'assertion that he had advised McKeever,prior to June 1, thathe did not intend to bea partyto any agreement resulting from the newnegotiations,is not creditedIn so finding, I find credible McKeever'sdenial that Terrazas everdiscussed any changes in the contract,and that the only such discussionwith McKeever occurred 2 weeks before the hearing herein and was withMusgrove I am also not unmindful, as I have found,supra,that it wasMusgrove who made the motion for the Association to accept the unionproposal,which resulted in the Association1971-1973Agreement Inaddition,Ihave found,supra,that Terrazas signed an interim agreement onJune 9,and an extension thereof was signed by Peterson on August 13 TERRI-FLEX PRODUCTS132.Interference,restraint and coercionNonpayment of AuthorizedInitiation FeeDeductionsGeneral Counsel,in his brief,accurately urges that it isundenied and undisputed,as alleged in the complaint inCase 28-CA-2428, that Respondent deducted initiationfees from the wages of various employees,pursuant to theirduly authorized checkoff authorizations, as I have found,supra.Respondent admits that it has refused to remit thesemonies to the Union, pursuant to the terms of thecollective-bargaining agreement.No explanation orj ustifi-cation is asserted by way of defense.General Counsel, in his brief, also correctly urges thatwhen various employees asked Respondent for a return oftheir money, since they had learned that these deductionshad not been remitted to the Union,they were advised thatthe only way they could obtain a refund was by writing aletter,to Respondent,advising that they desired to resignfrom the Union.Inthe New York District Council No9 case,26 the courtheld:We are aware that the National Labor Relations Actdoes not grant the Board or the courts the power toimpose substantive contract terms upon the parties to acollective-bargaining Agreement.27But the Board and the courts clearly have the powerpursuant to Section 8(d) to compel the parties to acollective-bargaining agreement to abide by the termsof their agreement, and to amend those terms onlythrough the process of collective bargaining.28The Supreme Court in theStrongcase,supra,held:Admittedly, the Board has no plenary authority toadminister and enforce collective-bargaining contracts.Those agreements are normally enforced as agreedupon by the parties, usually through grievance andarbitration procedures, and ultimately by the courts.But the business of the Board,among other things, is toadjudicateand remedy unfair labor practices. Itsauthority to do so is not "affected by any other meansof adjustment or prevention that has been or may beestablished by agreement, law, or otherwise .. .Section 10(a) . . . . Hence it has been made clear thatin some circumstances the authority of the Board andthe law of the contract are overlapping, concurrentregimes, neither pre-empting the other.Id.P.360.3.Interrogation-pollIhave found,supra,that,on October 25, Terrazasinterrogated employees,in a meeting,as to whether or notthey were coerced into joining the Union. I have alsofound that Respondent's lawyer, unidentified, at theinstanceof Terrazas, conducteda poll of the employees astowhether theywanted to stay in theUnionor get out.In theBlueFlashcase,29 the Board found interrogationwas not unlawful where legitimatereason for inquiryexisted andappropriatesafeguards were taken.The Boardheld that thetest is whether,under all the circumstances,interrogation reasonably tends to restrain or interfere withthe employees in the exercise of rights guaranteed by theAct.InJohnnie'sPoultry,30the Board further elaborated,stating that it and the courts found twoareaswhichpermittedlegitimate interrogation,i.e.,verification of aUnion's claim to majority status,and investigation of factsconcerning the issues raised in a complaint,where suchinterrogation is necessary in preparingtheEmployer'sdefense for the trial of a case.In each instance, however,enumerated safeguards must be taken.In theStruksnescase,31 the Board heldthat absentunusual circumstances,the pollingof employees by anEmployer will be violativeof Section8(a)(1) of the Act,unless the following safeguards are observed:(1) The purposeof the poll is to determinethe truth of aUnion's claim of amajority,(2)Thispurpose is communicatedto the employees,(3) Assurancesagainst reprisal are given,(4) The employees are polled bysecret ballot,(5)The Employerhas not engaged in unfair laborpractices or otherwise created a coercive atmosphere.32There isno evidence herein of the existence of either ofthe conditionsoutlined bythe Board inJohnnie'sPoultry,nor were the safeguards outlined therein,and outlined inStruksnes,taken.It follows, and I find that the interroga-tion and polling were, in each instance,coercive,and thusviolativeof the provisionsof Section8(a)(1) of the Act.4.ThreatsIhave found,supra,thatTerrazas, on October 29,advised Pfeifer that Terrazas was not going to have anyunion punks running his shop, that he would rather closethe place down, that if the Union did get in, only 20percent of the work would have to involve the Union, andthe union guys would be put on that, there would besomeone watching them, and if they messed up they wouldhave had it.The Board and courtcasesholding that threats ofretaliation,because employees engage in activities protect-ed under Section 7, such as threats to close the plant, toreduce work,and to apply more stringent work rules, arelegion and require no citation.Accordingly,IfindTerrazas'threats,as related byPfeifer,were coercive and constituted interference, re-straint,and coercion within the meaning of Section 8(a)(1)of the Act.26New York District Council No9, International Brotherhoodof Painters& Allied Trades, AFL-CIO [Assn of Master Painters and Decorators of theCity of New York] v N L R B,79LRRM 2145 (C A 2, December 27, 1971),enfg186 NLRB No 14027CitingH K Porter Co v N L R B,397 U S 99 (1970),William JBurns InternationalDetective Agency, Inc v N L R B,441 F 2d 911, 915-16,(C A 2), cert granted, 40 U S L W 3162 (U S October 12, 1971)28CitingN L R B v C & C Plywood Corporation and Veneers, Inc,385U S 421, 428, (1967),N L R B v Strong,393 U S 357, 360-361 (1969),etat29Blue FlashExpress,Inc,109 NLRB 59130Johnnie'sPoultry Co,146 NLRB770, 775.31Struksnes ConstructionCo Inc,165 NLRB 106232Cited withapprovalNLRB v Super Toys,Inc, 458 F.2d 180 (C A9) 14DECISIONSOF NATIONALLABOR RELATIONS BOARD5.Failure and refusal to bargainI have found,supra,that there is in existence, at all timesmaterial herein, a multiemployer association, identified asCentralArizona Roofers' Association, which has bar-gained with the Union for a period of at least 9 or 10 years.and has entered into collective-bargainingagreementscovering a unit appropriate for the purposes of collective-bargaining within themeaning ofSection 9(b) of the Act,including all foremen, journeymen and apprentice roofers,with appropriateexclusions.There is not a scintilla ofevidence that the Union did not represent a majority in thedescribed unit.I have found, from the credible testimony of Wardle andMullis, successive association presidents, and from theAssociation'sminutes, that Respondent joined the Associa-tion on approximately June 25, 1970 at which time itentered into a collective-bargaining agreement identical tothe association agreement.Wardle and Mullis crediblyrelated the activities of Respondent's representatives in theAssociation's consideration of proposals and counterpro-posals, to be made to the Union during negotiations of the1971-1973 contract, in April and May.The association minutes of June 8 reflect that it wasHarry Musgrove, vice president of Respondent, who madethemotion at an Association meeting, "to accept thecontract as it now reads." These minutes also reflect thatthose present, exceptWadding, voted approval of themotion,necessarily includingMusgrove.A tentativeagreement,identified as the 1971-1973 Agreement, wasentered into, between the Association and the Union thefollowing day, subject, nevertheless, to approval by CISC.On the same day, June 9, each of the association members,Respondent included, entered into what is appropriatelytermed an Interim Agreement, providing for the continu-ance of the conditions of the 1968-1971 Agreement,pending theessentialapproval of the new agreement. TheInterim Agreement, by its terms, expired on August 31. OnAugust 13, Respondent, by Vice President Peterson,entered into a new Interim Agreement, extending the1968-1971Agreement, pending CISC approval of the1971-1973 Agreement. The latter Interim Agreement, byits terms,expired on November 30. Thereafter, Respon-dent refused to enter into further extensions. It isundisputed that the Interim Agreements provided forretroactive application of the terms of the 1971-1973Agreement, upon approval, to June 1. The contention ofRespondent, in its brief, that it was not bound by the1971-1973 association agreement is without ment.33The evidence establishes, and General Counsel urges inhis brief, that Respondent, on and after April 2, unilateral-ly instituted changes in the terms and conditions ofemployment by failing and refusing to pay the contractualwage scalesand failing to make requisite payments toArizona Basic Crafts Health and Welfare Fund andPension Trust Fund, and, thereafter, effective June 1,repudiating the terms of the 1971-1973 Agreement, as33Respondent'sassertion,in its brief,thatitwithdrew from theAssociationby nonpaymentof dues on June 8, in the light of its otheractivity,which is undisputed,is ludicrous.34George E LightBoatStorage, Inc,153 NLRB1209, fn.I,enfd. asmod., 373 F 2d 762 (C.A. 5), TomJohnson, Inc,154 NLRB 1352, enfd 378approved, by unilaterally instituting changes in terms andconditions of employment covered by the Agreement,refusing to pay the contractual wage scales, failing to makepayments to the identified funds, and in addition failing tomake deductions for and remit to the Valley NationalBank payments for a Vacation Savings deduction, andfailing to make contributions for the Apprenticeship TrustFund. It follows, and I find, that Respondent hasrepudiatedboth the 1968-1971 Agreement and thesubsequent 1971-1973 Agreement, and collective-bargain-ing principles.34The Supreme Court inStrong, supra,held:Arbitrators and courts are still the principal sources ofcontract interpretation, but the Board may proscribeconduct which is an unfair labor practice even thoughit is also a breach of contract, remediable as such byarbitration and in the courts 35Itmay also, if necessary to adjudicate an unfair laborpractice, interpret and give effect to the terms of acollective-bargaining contract.36Bearingmore precisely on this case, the Board isexpressly invited by the Act to determine whether anemployer has refused to bargain in good faith andthereby violatedSection 8(a)(5)by resisting "theexecution of a written contract incorporating any11agreement reached if requested by either party ... .Section 8(d) ....37 The Board is not trespassing onforbidden territory when it inquires whether negotia-tions have produced a bargain which the employer hasrefused to sign and honor, particularly when theemployer has refused to recognize the very existence ofthe contract providing for the arbitration on which henow insists. To this extent the collective contract is theBoard's affair, and an effective remedy for refusal tosign is its proper business. Id. pp. 360-361.Finally,Respondent's contention, in its brief, that the1971-1973 association agreement had not been formalizedat the time of the hearing herein is without substance; itwas agreed upon on June 9, 1971, subject to CISCapproval, themechanics of drafting, pursuant to theapproval do not negate the agreement. Accordingly, forreasons stated, I find that by repudiating collective-bargaining principles, the unilateral modification of theterms of the 1968-1971 Agreement, commencing April 2,failure to pay the wage rates provided therein, and a failureto contribute to the Health and Welfare and PensionFunds, as therein provided, its failure to enter into anextension of the 1968-1971 Agreement, as requested, inNovember, its failure to enter into the 1971-1973 Agree-ment, its failure to pay, retroactively to June 1, the wagerates provided therein, and its failure to pay retroactivelyto the Health and Welfare, Pension, Apprenticeship, andVacation Savings Funds, as therein provided, Respondenthas, in each instance, engaged in unfair labor practiceswhich are violative of the proscriptions of Section 8(a) (5)and (1) of the Act.F.2d 342 (CA9);M & M Oldsmobile,Inc, 377 F 2d 712 (CA 2).35Citing SmithvEvening NewsAssociation,371U.S 195, 197-198(1962)36CitingN LR.B v C & C Plywood Corp, supra37CitingH J Heinz Co v N LR.B,311 U S 514, 524-526 (1941) TERRI-FLEX PRODUCTS15IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in Section III,above, occurring in connection with the operations of theRespondent described in Section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Itwill be recommended that Respondent, upon request,bargain collectively, in good faith, with Phoenix Roofers'Union, Local No. 135, United Slate, Tile and CompositionRoofers,Damp and Waterproof Workers Association,AFL-CIO, as the exclusive representative of all employeesin the unit herein found to be appropriate for the purposeof collective bargaining, with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment, by executing the 1971-1973 associationcollective-bargaining agreement.Summit Tooling Co. andAce Tool Engineering Co. Inc.,195 NLRB 479.It isfurther recommended that Respondent be orderedto pay, forthwith, into the Arizona Basic Crafts Health andWelfare Fund and Pension Trust Fund, the amounts due,under the terms of the 1968-1971 collective-bargainingagreement, as therein provided, for all months commenc-ingApril, 1971, and to said funds, and also to theApprentice Trust Fund, and to the Valley National Bankhome office, for the Vacation Savings Fund, all paymentsdue under the 1971-1973 collective bargaining agreement,for all months commencing June 1, and thereafter. Eachsuch payment shall include interest at the rate of 6 percentper annum, from the due date, when each payment shouldhave been made.Beverage-Air Company,164 NLRB 1127;Ogle Protection Service, Inc.,183 NLRB No. 68.Itwill also be recommended that Respondent be orderedto pay to the Union all initiationfees,which it deductedpursuant to checkoff authorizations, and all amountswhich it should have checked off, where said authoriza-tionswere not validly revoked. Refunds to employees, as aconsequence of Respondent's solicitation of a letter ofresignation from the Union, does not constitute a validrevocation, and such sums shall be paid by Respondent tothe Union. Each such payment shall include interest at therate of 6 percent per annum, from the due date whenpayment should have been made.Beverage-Air Co., supra;Ogle Protection Service, Inc., supra, Good Foods Manufac-turing & Processing Corporation,195 NLRB, 418.Itwill also be recommended that Respondent be orderedto pay to each employee on its payroll, and within saidunit, on and after April 2, 1971, the difference between thehourly rate paid to said employee and the hourly ratewhich should have been paid under the terms of the1968-1971 Agreement, for the period between April 2 andJune 1, and under the 1971-1973 Agreement, for allperiods commencing June 1, 1971, and thereafter. Whilethose employees, who were on Respondent's payroll forperiods prior to the date of the Hearing herein, are listedinfra,this Order shall apply to all employees covered by thecollective-bargaining agreement to and until such time astheRespondent shall comply with the terms of the1971-1973 collective-bargaining agreement, by paying thehourly rates therein provided, and making all paymentsherein ordered. Reimbursement to employees shall includeinterestat the rate of 6 percent per annum, from the date ofeach payroll period when suchsumswere due and payable.Beverage-Air Co., supra; Ogle Protection Service, Inc., supra.It has been found that Respondent discriminatonly laidoffAnthony Passerrelli for I day in September, 1971. Irecommend that Respondent be ordered to make Passer-relliwhole for said loss of pay, plus interest at the rate of 6percent per annum.Isis Plumbing & Heating Co., Inc.,136NLRB 716.As stated by the Board, the policy of the Act to insureindustrial peace through collective bargaining can only beeffectuated when speedy access to uncrowded Board andcourt dockets is available. To discourage future frivolouslitigation, to effectuate the policies of the Act, and to servethe public interest, the Board found it to be just and propertoorderRespondent to reimburse the Board and theUnion for their expenses incurred in the investigation,presentation, and conduct of these cases.Tiidee Products,Inc.,194 NLRB 1234.38Finding that Respondent's purported defenses constitutefrivolous litigation,and as stated by the Board, todiscourage frivolous litigation, Iwill recommend thatRespondent be ordered to pay the following costs andexpenses incurred by the Board and the Union: Reasona-ble counselfees,salaries,witness fees,transcript andrecord costs, printing costs, travel expenses and per diem,and other reasonable costs and expenses.39It isalso recommended that Respondent be ordered tomake available to the Board, upon request, payroll andother records to facilitate checking the amount of earningsdue to each employee, and the number of hours worked, todetermine the amount of payments due for each of thespecified funds.In view of the nature of the unfair labor practicescommitted, the commission of similar and other unfairlabor practices reasonably may be anticipated. I shalltherefore recommend that Respondent be ordered to ceaseand desist from in any manner infringing upon rightsguaranteed to its employees by Section 7 of the Act.CONCLUSIONS OF LAW1.The Respondent and the Association are employersengaged in commerce, and in activities affecting com-38 See alsoN L R B v. Ramada Inns,Inc, 79 LRRM 2927 (C A I,March 1, 1972)39 See alsoRule 38, Federal Rules of Appellate Procedure CfSprague vTiconic National Bank,307 U.S 161, 166,Schauffler v United Association ofJourneymen,246 F 2d 867 (C A. 3) 16DECISIONSOF NATIONALLABOR RELATIONS BOARDmerce, within the meaning of Section 2(2), (6), and (7) ofthe Act.2.PhoenixRoofers'Union Local No. 135, UnitedSlate,Tile and Composition Roofers, Damp and Water-proof Workers Association, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All foremen, journeymen and apprentice roofersemployed by employer-members of the Association, butexcluding all other employees, including guards, watch-men, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times material herein, and more particularlyon and since June 25, 1970, Phoenix Roofers' Union LocalNo. 135, United Slate, Tile and Composition Roofers,Damp and Waterproof Workers Association, AFL-CIO,has been the exclusive representative of all the employeesin the aforesaid unit, for the purposes of collectivebargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment, within the meaning of Section 9(a) of the Act.5.By failing and refusing, on and after April 2, 1971, tobargain collectively with the aforesaid labor organization,asmore fully described and set forth,supra,Respondenthas engaged, and is engaging, in unfair labor practiceswithin the meaning of Section 8(a) (5) and (1) of the Act.6.By discriminating with respect to the hire and tenureof employment and terms and conditions of employmentofAnthony Passerrelli, by his layoff for 1 day, therebydiscouraging the free exercise of rights guaranteed bySection 7 of the Act, Respondent has engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.7.By engaging in the conduct set forth in the Sectionentitled"Interference,Restraint and Coercion," to theextent therein found, Respondent has engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDER40On the basis of the foregoing findings of fact andconclusions of law, upon the entire record in the case, andpursuant to Section 10(c) of the Act, as amended, Irecommend that the Respondent, Terri-Flex Products,Inc., its officers, agents, successors, and assigns, shall beordered to:1.Cease and desist from:(a)Failing and refusing to bargain collectively in goodfaith with Phoenix Roofers' Union Local No. 135, UnitedSlate,Tile and Composition Roofers, Damp and Water-proofWorkers Association, AFL-CIO as the exclusivebargaining representative of all its employees constitutingthe unit herein found to be appropriate for the purposes ofcollective bargaining, with respect to rates of pay, wages,hours of employment, and other terms and conditions of40 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and recommended Order herein shall, asemployment, by failing and refusing to execute the agreedupon 1971-1973 Agreement.(b)Discouragingmembership in Phoenix Roofers'Union Local No. 135, United Slate, Tile and CompositionRoofers,Damp and Waterproof Workers Association,AFL-CIO, or any other Union, or discouraging the freeexercise of rights guaranteed by Section 7 of the Act, bydiscriminating against any employee in regard to his hireor tenure of employment, or any term or condition ofemployment.(c) Interfering with, restraining, or coercing its employeesby interrogating them relative to their union activity orconducting a poll of its employees relative to their desiresfor union representation in a manner violative of theprovisions of Section 8(a)(1) of the Act, or by threateningsaid employees that, if a union is chosen as their collective-bargaining representative, by way of retaliation, the plantwould be shut down, or that there would be less work forunion employees, or that their work would be morecarefully scrutinized andmistakes could result in dis-charge.(d) Failing or refusing to remit to the Umon initiationfees or dues, deducted pursuant to valid checkoff authori-zations which have not been rescinded.(e) Failing and refusing to comply with the terms of theassociationcollective-bargaining agreement, by payingwage rates less than therein provided, or by failing to makepayments, as provided therein, to a Health and WelfareFund, Pension Fund, Vacation Savings Fund, or Appren-ticeship Trust Fund.(f) In any other matter interfering with, restraining, orcoercing, its employees in the exercise of their right to self-organization, to form labor organizations, to loin or assistthe above-named Union, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in any other concerted activity forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with PhoenixRoofers'Union, Local No. 135, United Slate, Tile andCompositionRoofers,Damp and Waterproof WorkersAssociation, AFL-CIO, as the exclusive representative ofall the employees in the aforesaid appropriate unit, byexecuting a copy of the 1971-1973 Agreement.(b) Pay into Arizona Basic Craft's Health and WelfareFund, Pension Trust Fund, Apprenticeship Trust Fund,and to the Valley National Bank home office for theVacation Savings Fund, all payments due under the1968-1971 Agreement and the 1971-1973 Agreement, withinterest, as provided in "The Remedy" herein.(c) Pay to the Union all initiation fees, which have beendeducted pursuant to valid checkoff authorizations orwhich should have been checked off, where said authoriza-tions were not validly revoked, with interest, as provided in"The Remedy," herein.(d)Make whole Anthony Passerrelli for any loss of payprovided in Sec 102 48 of the Rules and Regulations, be adopted by theBoard and becomeitsfindings, conclusions and Order, and all objectionsthereto shall be deemed waived for all purposes TERRI-FLEX PRODUCTShe has suffered by reason of Respondent's discriminationagainst him, with interest, in accordance with the recom-mendation set forth in "The Remedy" herein.(e) Pay to each employee, on its payroll, and within saidunit, on and after April 2, 1971, the difference between therate of pay paid to said employee and the rate whichshould have been paid, under the terms of the 1968-1971association agreement, with interest, for the period be-tween April 2 and June 1, 1971, and under the 1971-1973Agreement, for all periods commencing June 1, 1971, andthereafter, including, but not limited to the followingnamed employees, as provided in "The Remedy" herein:Antonio Ramos AvilaHarry L. BeltzVern L. Breuer, Jr.Joe R. CalvilloKenneth R. CarsonEdward M. CaudillJames ChambersBarney S. ChavezMike G. ChavezWilliam ChevezAndres ContrerasDelfino ContrerasCary D. CookCharles D. CozbyGerald L. CrossLawrence J. DupliseaStanley E. EideEddy A. FloydWilliam D. GroseKenneth W. HarvillRichard Lee HaysJames E. HeinsJose L. HernandezLorenzo HernandezLarry E. LaneRonnie G. LopezLeonard ListerKevin E.MaassenPedro D. ManriquezJuan MerazDavid B. Mesa, Jr.Gregory B. MoncayoAllanMooreClifford J.MorleyMichael J. MorrisonRichard N. OlsonEdward M. OrdazAnthonyPasserrelliJonathan PetlockJerryPfeiferKhyl PowellPaul RangelJamesN. RinellaAlexander RodriguezJohnny RuelasEricD.SanchezFred R.SanchezJavier SanchezMartin R.Smartt41 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "David A. SouthEddie B. VillalobosCharles F. TateWillie VillalobosJohn R. TavaresDanny WalthersWilliam TroeshHenry M. WalthersPaul J. Updike, Jr.Dean Youngstrand17(f)Pay to the Board and the Union the costs andexpenses incurred by each in the investigation, preparation,presentation,and conduct of these cases before theNational Labor Relations Board, as provided in "TheRemedy" herein. Such costs to be determined at thecompliance stage of these proceedings.(g) Post at its plant in Phoenix, Arizona, copies of theattached noticemarked "Appendix."41 Copies of saidnotice, on forms to be provided by the Regional DirectorforRegion 28, after being duly signed by Respondent'sauthorized representative, shall be posted by the Respon-dent and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.Notify the Regional Director for Region 28, in writing,within 20 days from the date of the receipt of this TrialExaminer's Decision, what steps the Respondent has takento comply with the foregoing recommended Order. It isfurther recommended that unless Respondent shall, within20 days from the date of the receipt of this TrialExaminer'sDecision, notify said Regional Director, inwriting, it will comply with the foregoing recommendedOrder,42 the National Labor Relations Board issue anorder requiring that Respondent take the action aforesaid.42In the event that this recommended Order is adopted by the Board,after exceptions have been filed, this provision shall be modified to read"Notify theRegional Director for Region 28,in writing, within 20 daysfrom the date of this Order, what steps Respondent has taken to complyherewith "